DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.
 
Claims 1, 6, 8, 10, 12, 14, 16 and 18 are currently amended.
Claim 2, 5, 7, 9, 11, 13, 15, 17 and 20-24 are cancelled.
Claims 1 and 3-4, 6, 8, 10, 12, 14, 16 and 18-19 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19, and the species: pinoid (PID), in the reply filed on March 17, 2020 is acknowledged.  The PID genes having the sequences of SEQ ID NO: 27 and 28.  SEQ ID NO: 25 has 99% sequence identity to SEQ ID NO: 27.
Claims 1, 3, 4, 16 and 19 are drawn to the elected species.
Claims 6, 8, 10, 12, 14 and 18 are withdrawn as drawn to non-elected inventions.
It is noted that applicants have requested rejoinder of the non-elected claims based on allowability of claim 1.  However, claim 1 is not allowable.
Claim Interpretation
	The name “pennycress” is understood to mean a Brassica plant of the genus and species: Thlaspi arvense.
Claim Objections
Claims 1 is objected to because of the following informalities:  claim 1 is objected to for reciting non-elected species.  Appropriate correction is required.

Improper Markush
Claims 1, 3-4 and 19 are rejected under the judicially-created basis that it contains an improper Markush grouping of alternative. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature and/or common use that flows from the substantial structural feature for the following reasons: each of the species has a different structure in the form of a different polypeptide that has a different amino acid sequence that has a different function in a plant cell.  And while the loss-of-function of each of the recited polypeptides might result in a modification of seedpod shatter, each of these polypeptides differs in structure and functional activity, and each would require a separate search.
	In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 USC 134 and 37 CFR 41.31 (a)(1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sedbrook et al (Plant Science 227: 122-132, 2014).
The claim is drawn to a seed produced by the pennycress plant of claim 1.
Sedbrook et al teach pennycress seeds.  Given Mendelian inheritance, it is expected that some of the seeds of the plant of claim 1 will not comprise the loss-of-function modification described in the claim.  Therefore, the seeds of Sedbrook et al anticipate the claimed seeds.  Amendment of the claim to recite that the genome of the claimed seeds comprise said loss-of-function modification that is recited in claim 1.

 
Conclusion
	No claims are allowed.
Claim 16 is objected to for depending on a rejected claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662